Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the Final Office action from the examiner in charge of this application in response to the Amendment filed on 1/28/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/023089 to Jung et al (hereinafter Jung) in view of USP 10543560 to Nakakura et al (hereinafter Nakakura) and USP 3338451 to Kesling.

The differences being that Jung fails to clearly disclose the limitations in (i) Claim 1 of at least one of a flange of the first plate 10 coupled to the at least one conductive resistance sheet 60 or a flange of the second plate 10 coupled to the at least one conductive resistance sheet is bent; (ii) Claims 2-3; (iii) Claim 4 of wherein at least one flange of the first plate or the second plate is pressurized by a roller electrode and welded outside of the third space; (iv) Claim 4 of wherein at least one of the flange of the first plate or the flange of the second plate is bent to the outside of the third space; (v) Claims 5-6; (vi) Claims 9-14; (vii) Claim 17 of wherein a flange of the first plate coupled to the at least one conductive resistance sheet 60 and a flange of the second plate coupled to the at least one conductive resistance sheet are bent to extend in different directions; (viii) Claims 18-20; and (ix) Claim 8.
Regarding (i), (ii), (iv), (v)-(vii), (ix) and (x), Kesling discloses a refrigerating and warming apparatus comprising a first plate (Fig. 2: 26,36; Fig. 7: 151,155) defining at least a portion of a wall for a first space, a second plate (Fig. 2: 26,36; Fig. 7: 151,155) defining at least a portion of a wall for a second space having a second temperature different from a first temperature of the first space, a sealing that seals the first plate and the second plate to provide a third space having a third temperature between the first 

Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Kesling and Nakakura, to modify Jung to include the limitations in (i) Claim 1 of at least one of a flange of the first plate 10 coupled to the at least one conductive resistance sheet 60 or a flange of the second plate 10 coupled to the at least one conductive resistance sheet is bent; (ii) Claims 2-3 of wherein the flange of the first plate and the flange of the second plate extend in different directions, wherein a coupling surface, on which the sealing is provided, of the flange of the first plate and a coupling surface, on which the sealing is provided, of the flange of the second plate extend in different directions; (iii) Claim 4 of wherein at least one flange of the first plate or the second plate is pressurized by a roller electrode and welded outside of the third space; (iv) Claim 4 of wherein at least one of the flange of the first plate or the flange of the second plate is bent to the outside of the third space; (v) Claims 5-6 of a cover disposed at an outside of the at least one conductive resistance sheet, wherein two bent portions are provided on the at least one flange so that an end of the cover is coupled to an outer surface of the respective plate, wherein the plate comprising the two bent portions forms a wall in an inner space of a refrigerator; (vi) Claims 9-14 of wherein the flange of the first plate and the flange of the second plate are disposed at different positions when viewed in an extension direction of the first and second plates; wherein the flange of the first plate and the flange of the second plate further extend when viewed in the extension direction of each of the first and second plates; wherein the flange of the first plate and the flange of the second plate are bent to an outside; Claim 17 of wherein a flange of the first plate coupled to the at least one conductive resistance sheet and a flange of the second plate coupled to the at least one conductive resistance sheet are bent to extend in different directions; (viii) Claims 18-20 of wherein two extension portions that extend in different directions are continuously provided on the flange of the first plate; wherein the flange of the second plate extends in an opposite side of the first plate; wherein the flange of the first plate further extends along an extension direction of the first and second plates when compared with the flange of the second plate; wherein the modification increases the overall versatility and energy efficiency of the vacuum adiabatic body of the refrigerating and warming apparatus. 
Regarding the limitations in Claim 20 of wherein coupling surfaces of the flanges, to which the at least one conductive resistance sheet is coupled to be sealed, extend in different directions, since Jung, as modified, includes the flanges extend in different directions, it is inherent that coupling surfaces of the flanges, to which the at least one conductive resistance sheet is coupled to be sealed, extend in different directions.
Claim 8, since Jung, as modified in view of Fig. 7 of Kesling, includes flanges of the first and second plates having bent portions, being disposed at different positions when viewed in an extension direction of the plates, and having coupling surfaces provided o the flanges, it would have been obvious and well within the level of one skilled in the art to modify Jung, as modified, to include the limitations in Claim 8 of wherein a portion of the at least one conductive resistance sheet exposed to the third space has at least two flat surfaces, and wherein the at least two flat surfaces extend in different directions.  
Response to Arguments
Applicant's arguments filed 1/28/2022 have been fully considered but they are not persuasive. On page 10, first full paragraph of the above-noted Amendment, applicant alleged that Jung is an improper reference under 35 U.S.C. §102(b)(2)(c) but fails clearly state reason.
In response to applicant’s “first” argument on page 11 that Kesling fails to disclose a vacuum space for insulation, the examiner respectfully take the position that Kesling is not being used for the teaching of a vacuum space for insulation, but rather for the teaching of the flanges as stated in the claimed rejection. Therefore, Kesling is not required to disclose a vacuum space for insulation.
In response to applicant’s “second” argument on page 11 that breaker strip 42 of Kesling is not relevant to the claimed at least one conductive resistance sheet, the 
In response to applicant’s “third” argument on pages 11-12 that Kesling fails to clearly disclose or suggest a combination of a metal inner liner and a metal breaker for the welding process of Nakakura, the examiner respectfully take the position that it is not clear what the relevancy to limitations recited in the claims.
Allowable Subject Matter
Claims 15-16 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and shows structures similar to various elements of applicant’s disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.













HVT
March 16, 2022

/HANH V TRAN/Primary Examiner, Art Unit 3637